IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 21449

                         In the Matter of DENNIS JAMES BONNER,
                                        Respondent.



                               ORDER OF DISBARMENT


       In a letter signed September 1, 2016, addressed to the Clerk of the Appellate
Courts, respondent Dennis James Bonner, an attorney admitted to the practice of law in
the state of Kansas, voluntarily surrendered his license to practice law in Kansas,
pursuant to Supreme Court Rule 217 (2015 Kan. Ct. R. Annot. 390).


       At the time the respondent surrendered his license, two complaints had been
docketed by the office of the Disciplinary Administrator for investigation. The
complaints alleged that the respondent violated Kansas Rules of Professional Conduct 1.1
(2015 Kan. Ct. R. Annot. 442) (competence); 1.3 (2015 Kan. Ct. R. Annot. 461)
(diligence); 1.4 (2015 Kan. Ct. R. Annot. 482) (communication); 1.15 (2015 Kan. Ct. R.
Annot. 556) (safekeeping property); 1.16 (2015 Kan. Ct. R. Annot. 572) (terminating
representation); and 8.4 (c) and (d) (2015 Kan. Ct. R. Annot. 672) (misconduct).


       This court, having examined the files of the office of the Disciplinary
Administrator, finds that the surrender of the respondent's license should be accepted and
that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Dennis James Bonner be and he is hereby
disbarred from the practice of law in Kansas, and his license and privilege to practice law
are hereby revoked.

                                             1
       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Dennis James Bonner from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2015 Kan. Ct. R. Annot. 401).


       Dated this 13th day of September, 2016.




                                             2